EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
WILLIAM H. SIMPSON


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of December 19, 2008 and amends the Employment Agreement (the
“Agreement”) dated as of January 1, 1996, by and among AIR T, INC., formerly
known as Air Transportation Holding Company, Inc. (“AirT”), a Delaware
corporation; MOUNTAIN AIR CARGO, INC., a North Carolina corporation; MAC
AVIATION SERVICES, LLC, formerly known as Mountain Aircraft Services, LLC, a
North Carolina limited liability company (all collectively referred to herein as
“Employer”); and WILLIAM H. SIMPSON, an individual residing in Denver, North
Carolina (“Employee”).


Background Statement


Employee and Employer wish to amend the Agreement to terminate all rights and
obligations under Paragraph 4 thereof and to provide for the payment by Employer
to Employee of an amount in cash on July 31, 2009 as determined in the manner
set forth herein.


NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the mutual duties and obligations set forth herein, and intending
to be legally bound, the parties hereto agree as follows:


1.           Termination of Paragraph 4.  Employer and Employee agree that all
rights and obligations of Employer and Employee and any successor thereto under
Paragraph 4 of the Agreement are hereby terminated and henceforth such Paragraph
4 shall be deemed void.


2.           Payment.  On July 31, 2009, Employer shall pay to Employee (or
Employee’s estate if Employee dies before July 31, 2009) cash equal to the
amount of the Substitute Payment, as defined below, less applicable withholding
for taxes.  The “Substitute Payment” means an amount equal to the present value
of a single life annuity for Employee with an annual benefit of $68,250 paid on
a monthly basis commencing on July 31, 2009.  For purposes of this Amendment the
present value shall be determined by Employer using the insurance industry’s
standard 1983 Group Annuity Mortality Table and an interest rate equal to the
average (for the 90 days ending June 30, 2009) yield of ten-year U.S. Treasury
Notes (as reported over such period in The Wall Street Journal or any successor
to such publication).


3.           Remainder Unaffected.  Except as expressly amended by this
Amendment, the remainder of the Agreement shall not be affected by this
Amendment, and the Agreement shall continue in full force and effect as amended
hereby.


4.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
 
 
 
 


1
 

--------------------------------------------------------------------------------

 
5.           Governing Law.  Employer and Employee agree that this Amendment
shall be governed by and construed in all respects in accordance with the
internal laws of the State of North Carolina, without regard to the conflicts of
laws principles thereof.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




 
AIR T, INC.



By:                     /s/ Walter Clark
Its: Chief Executive Officer






MOUNTAIN AIR CARGO, INC.


By:                     /s/ Walter Clark
Its: Chief Executive Officer






MAC AVIATION SERVICES, LLC


By:                     /s/ Walter Clark
Its: Executive Vice President






             /s/  William H. Simpson
                   William H. Simpson
 
 
 
 
 
 
 
 
 
 
 
 
 